DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 6/22/22.  Claims 1, 9, 15, 17 amended.  Claims 2-3, 11, 16 canceled.  Claims 1, 4-10, 12-15,  and 17-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims  1, 4-10, 12-15,  and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance in RE Claim 1:  Tietzen et al. is cited because it is pertinent to applicant’s disclosure.  However Applicant arguments are considered persuasive. Lee (Cited in previous action) the best prior art of record fails to specifically teach  or suggest a processor of a merchant terminal sending... via a communication interface during a payment transaction between a merchant and a customer, a payment transaction request to an issuer server, the payment transaction request comprising a payment transaction amount to be paid to a merchant account from an issuer account of the11 Application No.: 16/543,843Amendment and Response to April 13, 2022 Non-Final Actioncustomer, a merchant identifier (MID) of the loyalty program associated with a merchant loyalty card and a consumer identifier linked to the loyalty program associated with the merchant loyalty card and writing, by a programming module of the processor of the merchant terminal, the consumer identifier and the MID onto the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card..These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
The following is an examiner’s statement of reasons for allowance in RE Claim 9:  Tietzen et al. is cited because it is pertinent to applicant’s disclosure.  However Applicant arguments are considered persuasive. Lee (Cited in previous action) the best prior art of record fails to specifically teach  or suggest   send, via the communication interface during a payment transaction between a merchant and a customer, a payment transaction request to an issuer server, the payment transaction request comprising a payment transaction amount to be paid to a merchant account from an issuer account of the customer, a merchant identifier (MID) of the loyalty program associated with a merchant loyalty card and a consumer identifier linked to the loyalty program associated with the merchant loyalty card and writing by utilizing the programming module the consumer identifier and the MID onto the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card..  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
The following is an examiner’s statement of reasons for allowance in RE Claim 15: Tietzen et al.  is cited because it is pertinent to applicant’s disclosure.  However Applicant arguments are considered persuasive. Lee the best prior art of record (Cited in previous action)  fails to specifically teach  or suggest generating, by a machine-readable script generation module operably connected to the processor module of the issuer server, a machine-readable script comprising instructions encoding the consumer identifier linked to the loyalty program and the MID, the machine- readable script executable at a merchant terminal   and writing by utilizing the programming module the consumer identifier and the MID onto the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card.
These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887